


Exhibit 10.46


**    Indicates that certain information contained herein has been omitted and
filed separately with the     Securities and Exchange Commission. Confidential
treatment has been requested with respect to the     omitted portions.
PATENT CROSS-LICENSE
AND SETTLEMENT AGREEMENT
This Patent Cross-License and Settlement Agreement (“Agreement”) is entered into
as of the date of the last signature set forth on the signature page below (the
“Effective Date”), between Overland Storage, Inc. (“Overland Storage”) on the
one hand and BDT Media Automation GmbH and its subsidiaries and affiliates
(collectively “BDT”) on the other. Overland Storage and BDT are referred to in
this Agreement collectively as the “Parties” and individually as a “Party.”
RECITALS
A.    WHEREAS, litigation between Overland Storage and BDT currently is pending
in the United States District Court for the Southern District of California,
Case Number 10-cv-1700 JLS (“the Lawsuit”), in which Overland Storage claims
that BDT infringes United States Patent Nos. 6,328,766 and 6,353,581 (“the
Asserted Patents”);
B.    WHEREAS, the Parties wish to resolve their differences in the Lawsuit
without admitting liability or conceding the claims or defenses raised against
them;
C.    WHEREAS, the Parties wish to fully and finally settle the Lawsuit pursuant
to the terms and conditions of this Agreement to avoid the burden, expense, and
disruption associated with further litigation.
D.    WHEREAS, each of the Parties acknowledges that the execution of this
Agreement will be of substantial benefit to it.
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
of the Parties to be faithfully performed, Overland Storage and BDT agree as
follows:
1.
DEFINITIONS

In addition to the terms defined above and elsewhere in this Agreement, as used
in this Agreement:
1.1
“BDT Tape Patents” means all patents, patent applications and patent rights
related to magnetic tape media, tape drives, tape handling machinery, tape
storage, or software/firmware designed to enhance the usability of tape-based
solutions (a) which BDT owns as of the Effective Date; (b) which BDT acquires
during the ** period beginning on the Effective Date; and (c) which issue from
an


1



--------------------------------------------------------------------------------



application filed or claiming priority to an application filed during the **
period beginning on the Effective Date, so long as BDT either files or acquires
the rights to that application during the ** period beginning on the Effective
Date.
1.2
“Business Agreements” means (i) Master Purchase Agreement entered by and between
Overland and BDT concurrent herewith in a mutually agreed upon form, and
(ii) Development Agreement entered by and between Overland and BDT concurrent
herewith in a mutually agreed upon form and (iii) that certain investment
agreements entered into by and between the parties. In the event of a conflict
between the terms of this Agreement and any of the Business Agreements, the
terms of this Agreement shall prevail over those of any of the other Business
Agreements.

1.3
“Change of Control” means an entity becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly
or indirectly, of securities of a Party, representing fifty percent (50%) or
more of the total voting power represented by that Party’s then-outstanding
voting securities.

1.4
“Overland Tape Patents” means any patents, patent applications and patent rights
related to magnetic tape media, tape drives, tape handling machinery, tape
storage, or software/firmware designed to enhance the usability of tape-based
solutions (a) which Overland owns as of the Effective Date; (b) which Overland
acquires during the ** period beginning on the Effective Date; and (c) which
issue from an application filed or claiming priority to an application filed
during the ** period beginning on the Effective Date, so long as Overland either
files or acquires the rights to that application during the ** period beginning
on the Effective Date.

1.5
“Licensed Patent(s)” means any or all of the BDT Tape Patents and/or Overland
Tape Patents.

1.6
“Product” or “Products” means any and all products manufactured, sold, offered
for sale or imported by that entity, and any and all products manufactured for
or sold to that entity by a third party, including without limitation hardware,
software, applications, or any components thereof.

1.7
“Subsidiary” or “Subsidiaries” shall mean any entity in which, as of the
Effective Date or during the term of this Agreement, a Party owns or controls a
greater than fifty percent (50%) beneficial or equitable ownership interest,
directly or indirectly. Any entity that ceases to be at least fifty percent
(50%) beneficially or equitably owned by a Party during the Term of this
Agreement shall no longer be considered a Subsidiary.


** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.


3



--------------------------------------------------------------------------------



1.8
“Tape Products” means any Product whose principal value or commercial function
is the use of, or related to the use of, magnetic tape media, tape drives, tape
handling machinery, or tape storage.

1.9
“Term” shall mean the time period commencing as of the Effective Date and ending
** after the Effective Date.

2.
CROSS-LICENSE

2.1
Overland Storage hereby grants BDT an irrevocable, fully-paid, royalty-free,
nonexclusive, worldwide license for the remaining enforceable life of the
Overland Tape Patents to make, have made, use, import, have imported, offer for
sale, lease, license, sell and/or otherwise transfer BDT Tape Products. This
license excludes any patents or patent applications that Overland Storage may
acquire after the Effective Date, where prior to the acquisition date, a third
party has been granted an exclusive license that prohibits Overland Storage from
licensing the patent or patent application to BDT.

2.2
BDT hereby grants Overland Storage an irrevocable, fully-paid, royalty-free,
non-exclusive, worldwide license for the remaining enforceable life of the BDT
Tape Patents to make, have made, use, import, have imported, offer for sale,
lease, license, sell and/or otherwise transfer Overland Storage Products. This
license excludes any patents or patent applications that BDT may acquire after
the Effective Date, where prior to the acquisition date, a third party has been
granted an exclusive license that prohibits BDT from licensing the patent or
patent application to Overland Storage.

2.3
The Parties covenant not to assert claims of patent infringement of a Licensed
Patent against a customer of the other Party where each of the following
conditions is met: **. For the avoidance of doubt, this Section 2.3 does not
apply to any product or component that is not manufactured or supplied by a
Party to this Agreement or their affiliates.

2.4
This Agreement does not grant any right or license to any Party or third party
under any intellectual property rights of either Party except as specifically
granted in this Section 2, and no other right or license is to be implied or
inferred from any provision of this Agreement or by the conduct of the Parties,
whether by implication, by reason of estoppel, or otherwise.

2.5
The licenses granted in this Section 2 shall not apply to any transaction into
which a Party enters substantially for the purpose of allowing a third party to
benefit from any license or covenant granted in this Section 2 (i.e., “patent
laundering” is prohibited).

2.6
If a lawsuit, administrative proceeding, or other action or proceeding is
initiated against a Party that violates the licenses granted in this section,
the Party against


** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.


3



--------------------------------------------------------------------------------



whom that action or proceeding is brought may use this Agreement to have that
action or proceeding dismissed. If a court, arbitrator or administrative agency
determines that the action or proceeding was brought against a Party in
violation of the licenses granted herein the other Party shall be liable for the
costs and reasonable attorney’s fees incurred by the Party in defending against
that action or proceeding.

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.


3



--------------------------------------------------------------------------------




3.
RELEASES AND DISMISSAL OF LAWSUIT

3.1
Release by Overland Storage. Overland Storage and its respective officers,
directors, agents, employees, successors, and assigns hereby fully, irrevocably,
and unconditionally releases, acquits, and discharges BDT and its respective
officers, directors, managing members, employees, attorneys, shareholders,
agents, predecessors, successors, assigns, and customers (only to the extent the
acts and omissions of those customers would be subject to Section 2.3 if the
acts or omissions had occurred on or after the Effective Date), from any and all
acts and omissions occurring prior to the Effective Date, including but not
limited to any and all causes of action, claims, demands, liabilities, losses,
damages, attorney’s fees, court costs, or any other form of claim or
compensation, known or unknown, existing as of the Effective Date.

3.2
Release by BDT. BDT and its respective officers, directors, agents, employees,
successors, and assigns hereby fully, irrevocably, and unconditionally releases,
acquits, and discharges Overland Storage and its respective officers, directors,
managing members, employees, attorneys, shareholders, agents, predecessors,
successors, assigns, and customers (only to the extent the acts and omissions of
those customers would be subject to Section 2.3 if the acts or omissions had
occurred on or after the Effective Date), from any and all acts and omissions
occurring prior to the Effective Date, including but not limited to any and all
causes of action, claims, demands, liabilities, losses, damages, attorney’s
fees, court costs, or any other form of claim or compensation, known or unknown,
existing as of the Effective Date.

3.3
Waiver of Unknown Claims. The releases in Sections 3.1 and 3.2 above include,
but are not limited to, any claims of either Party, whether known or unknown,
suspected or unsuspected, disclosed or undisclosed, relating to or arising out
of the Lawsuit, but none of the releases contained in this Agreement is intended
to, and shall not be construed to, release or modify any obligations of either
Party pursuant to this Agreement. Each Party hereby expressly waives any rights
it may have under California Civil Code Section 1542 which provides that: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOW KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATER1ALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.’’

3.4
No Admission. The Parties agree that the settlement of the Lawsuit is intended
solely as a compromise of disputed claims, counterclaims, and claims for
declaratory relief, all as more particularly described in this Agreement.
Neither the fact of a Party’s entry into this Agreement nor the terms hereof nor
any acts undertaken pursuant hereto shall constitute an admission or concession
by any


5



--------------------------------------------------------------------------------



party relating to the Lawsuit regarding liability or the validity of any claim,
counterclaim, or defense in the Lawsuit.
3.5
Patent Challenge Proceedings. Neither Party will institute or maintain (a) an
administrative challenge at the United States Patent and Trademark Office or (b)
a judicial action or proceeding challenging the validity of a patent owned by
the other Party, so long as such patent is subject to a then-effective license
or covenant under this Agreement, unless that patent has been asserted in a
lawsuit or administrative proceeding (other than the Lawsuit) against the
challenging Party. In the event that a Party brings an administrative proceeding
or other challenge prohibited by this section, the Party against whom that
action or proceeding is brought may use this Agreement to have that action or
proceeding dismissed. If a court, administrative agency or arbitrator determines
that the action or proceeding was brought in violation of this section the Party
that brought the action shall be liable for all of the costs and reasonable
attorneys’ fees incurred by the other Party in defending against that
proceeding.

3.6
Complete Settlement. The Parties agree that this Agreement is a full and
complete settlement of the rights and liabilities of the Parties in connection
with the claims expressly released in this Agreement. This Agreement constitutes
a full and complete defense to, and may be used to obtain an injunction against,
any action, suit, claim, or other proceeding of any type, which may be
prosecuted, initiated, or attempted in violation of the terms hereof. Each of
the Parties shall be entitled to receive its reasonable attorneys’ fees and
other related legal expenses incurred in defending against any suit, action, or
claim brought or attempted in violation of the terms of this Agreement.

3.7
Dismissal of Lawsuit. Within five (5) business days of the execution of this
Agreement, Overland Storage and BDT, through their counsel, will dismiss with
prejudice all claims made against the other Party in the Lawsuit (including
claims against BDT AG, BDT Products, Inc., BDT-Solutions GmbH & Co., BDT
Automation Technology (Zhuhai FTZ) Co., Ltd., and BDT de Mexico, S. de R.L. de
C.V.), with each Party to bear its own costs and fees. Overland Storage further
agrees that, within five (5) business days of the execution of this Agreement,
it will (a) dismiss with prejudice all claims made against PivotStor, LLC in
Case No. Case No. 12-cv-1598-JLS, and (b) withdraw any infringement contentions
made against any customer of BDT in any pending litigation, only to the extent
the conditions of Section 2.3 are satisfied with respect to that customer. None
of the Parties shall take any action to oppose the Court’s entry of the agreed
form of dismissal, nor to subsequently take any action either to vacate or
modify or appeal from dismissal of the Lawsuit.

3.8
Consideration. In consideration of the releases and rights granted in this
Agreement, the Parties shall enter into the Business Agreements, which the
Parties agree will be of substantial value to the Parties’ respective
businesses.




5



--------------------------------------------------------------------------------




4.
ASSIGNMENT AND CHANGE OF CONTROL

4.1
No Assignment. Except as expressly provided in Section 4.2 and 4.3, the license
rights granted under the Agreement are strictly non-assignable and cannot be
sub-licensed absent the written consent of the other Party.

4.2
Change of Control. In the event of any Change of Control after the Effective
Date, the Party undergoing that Change of Control will promptly give notice
thereof to the other Party. A Change of Control is permitted under this
Agreement with no effect on the Parties’ rights and obligations in the following
circumstances (the “Permitted Events”): **. In the event of any Change of
Control other than a Permitted Event, the licenses and other rights under this
Agreement granted to a Party **. For the purposes of this agreement the
acquisition by Sphere 30 of Overland Storage will not constitute a Change of
Control. For the avoidance of doubt, all rights and obligations under this
Agreement shall survive the acquisition of Overland Storage by Sphere 30 and any
corporate reorganization as a result thereof.

4.3
Released Activities After Spin-Off. In the event a Party sells or transfers all
or a portion of its assets or business (to which the license, covenants and
releases granted in this Agreement relate) to another person (“Spin-Off
Person”), **.

5.
REPRESENTATIONS AND WARRANTIES

5.1
Representations and Warranties of Overland Storage. Overland Storage represents
and warrants that (i) it has the full right and power to enter into this
Agreement; (ii) no other person’s consent or approval is required for the
granting of such rights; and (iii) this Agreement and the grant of rights herein
does not conflict with, violate or otherwise constitute a breach of any
agreement between it and any person.

5.2
Representations and Warranties of BDT. BDT represents and warrants that (i) it
has the full right and power to enter into this Agreement; (ii) no other
person’s consent or approval is required for the granting of such rights; and
(iii) this Agreement and the grant of rights herein does not conflict with,
violate or otherwise constitute a breach of any agreement between it and any
person.

5.3
WARRANTY DISCLAIMERS. THE RIGHTS GRANTED BY THE PARTIES UNDER THIS AGREEMENT ARE
GRANTED IN “AS IS” CONDITION. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTION
6.2 ABOVE, THE PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND,
INCLUDING WITHOUT LIMITATION, EXPRESS, IMPLIED, STATUTORY, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, PATENT ENFORCEABILITY, OR PATENT VALIDITY
REPRESENTATIONS AND/OR WARRANTIES. IN ADDITION, THE


**Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


6



--------------------------------------------------------------------------------



PARTIES MAKE NO REPRESENTATION THAT THE USE OF THE LICENSED PATENTS IN
CONNECTION WITH THE MANUFACTURE,



5



--------------------------------------------------------------------------------




USE, SALE, OFFER FOR SALE, OR IMPORT OF LICENSED PRODUCTS WILL NOT INFRINGE,
DIRECTLY, CONTRIBUTARILY, OR BY INDUCEMENT, ANY PATENT, COPYRIGHT, TRADEMARK OR
OTHER PROPRIETARY RIGHT OF ANY THIRD PARTY.
6.
CONFIDENTIALITY

6.1
All information provided pursuant to this Agreement, including without
limitation, the terms of this Agreement and the negotiations leading to this
Agreement (but not the existence of the Agreement) shall be regarded as
confidential information (“Confidential Information”). The Parties agree that,
other than as required by law (including any governmental reporting obligations)
or expressly permitted by this Agreement, they shall not disclose any
Confidential Information to any third party and shall use the Confidential
Information only for the purposes set forth herein.

6.2
Either Party may disclose the terms and existence of this Agreement to its
accountants, attorneys, bankers, investors, prospective investors, and any third
party covered by the release or covenant not to sue provided above
(collectively, the “Permitted Third Parties”), provided that any such Permitted
Third Party is bound to confidentiality obligations that are at least as
restrictive as the terms of this confidentiality provision in this Agreement.
Either Party may disclose the terms and existence of this Agreement in
connection with any litigation involving the Covered Patents, so long as such
disclosure is covered by a Protective Order or mediation agreement that limits
access to those persons typically granted access under “Highly Confidential -
Outside Attorneys’ Eyes Only” provisions.

6.3
Confidential Information shall not include information that: (i) was already
known, otherwise than under an agreement of secrecy or non-use, at the time of
its disclosure; (ii) has passed into the public domain prior to or after its
disclosure, otherwise than through any act or omission attributable to
principals, officers, employees, consultants or agents of the receiving Party;
or (iii) was subsequently disclosed, other than under an agreement of secrecy or
non-use, by a third party that had not acquired the information under an
obligation of confidentiality.

6.4
For the avoidance of doubt, except as expressly set forth in Sections 6.1
through 6.3, neither Party nor its counsel may issue a press release concerning
this Agreement without the express approval of the other Party, which approval
shall not be unreasonably withheld.

7.
MISCELLANEOUS

7.1
Non-Agency. Nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency, employer-employee, or joint venture
relationship between Overland Storage and BDT. Neither Overland Storage nor BDT
shall incur any debts or make any commitments for the other.




8



--------------------------------------------------------------------------------




7.2
Entire Agreement, Amendments, and Waivers. This Agreement constitutes and
contains the entire agreement between Overland Storage and BDT with respect to
the terms of the Agreement, and supersedes any and all prior negotiations,
conversations, correspondence, understandings, and letters respecting the
subject matter hereof. This Agreement may be amended or modified or one or more
provisions hereof waived only by a written instrument signed by the parties. No
delay or omission by any party in exercising any right or power arising from any
default by the other party shall be construed as a waiver of such default, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or the exercise of any other right or power arising from any default by
a party. No waiver of any breach of any covenant or other condition shall be
construed to be a waiver of or consent to any previous or subsequent breach of
the same or of any other covenant or condition.

7.3
Severability and Captions. If one or more provisions of this Agreement are held
to be invalid or unenforceable under applicable law, such provision shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded. In the event a part or
provision of this Agreement is held to be invalid or unenforceable or in
conflict with law for any reason, the parties shall replace any invalid part or
provision with a valid provision which most closely approximates the intent and
economic effect of the invalid provision. The captions to this Agreement are for
convenience only and are to be of no force or effect in construing and
interpreting the provisions of this Agreement.

7.4
Governing Law and Consent to Jurisdiction. This Agreement shall be governed by
and construed under applicable federal law and the laws of the State of
California, excluding any conflict of law provisions.

7.5
Notices. Any notice required or permitted under this Agreement shall be given in
writing and shall be sent via overnight carrier to the addresses indicated
below:

To Overland Storage:
Kurt Kalbfleisch
Chief Financial Officer
Overland Storage, Inc.
9112 Spectrum Center Blvd.
San Diego, CA 92123
With a copy to:
Sean Cunningham
DLA Piper LLP (US)
401 B Street, Suite 1700
San Diego, California 92101



8



--------------------------------------------------------------------------------



To BDT:
Holger Rath
Chief Executive Officer
BDT Media Automation GmbH
Saline 29
78628 Rottweil, Germany
With a copy to:
Anton N. Handal
Handal & Associates
Symphony Towers
750 B Street, Suite 2510
San Diego, CA 92101
7.6
Counterparts. This Agreement may be executed in counterparts, and such
counterparts may be exchanged via electronic transmission. Each such counterpart
shall be deemed an original, and all of which taken together shall be deemed a
single document.

7.7
Termination. Except as set forth in Sections 2.1 and 2.2, this Agreement shall
commence on the Effective Date and terminate ** after the Effective Date.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.
Overland Storage, Inc.
 
BDT Media Automation GmbH
By:/s/   
 
By:/s/   
Print Name:   
 
Print Name:   
Title:   
 
Title:   
Date: July 30, 2014
 
Date: July 30, 2014
 
 
By:/s/   
 
 
Print Name:   
 
 
Title:   
 
 
Date: July 30, 2014




**Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


9

